            Case 1:19-cv-00015-JL Document 30 Filed 05/13/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Eugene N. Yarrington III &
Seth D. Romanos

       v.                                   Civil No. 19-cv-015-JL

JPMorgan Chase & Co. et al.


                                  SUMMARY ORDER

       Defendant JPMorgan Chase & Co. (“Chase”) moves for

reconsideration of this court’s May 6, 2019 decision to take

under advisement Chase’s motion to dismiss,1 and also moves to

correct the record as to a factual representation Chase’s

counsel made during oral argument.            The plaintiffs oppose the

motion for reconsideration but assent to the request to correct

the record.

       The motion is granted in part and denied in part.2             The

request to clarify the record, though unaccompanied by an

affidavit or sworn declaration in support of its factual

assertion (thus violating Local Rule 7.1(a)(2)), is granted as

assented to.3       See L.R. 7.1(a).




1   See doc. no. 23.
2   Chase’s Mot. for Reconsideration (doc. no. 29).
3   See id. at 4.
        Case 1:19-cv-00015-JL Document 30 Filed 05/13/19 Page 2 of 2



      The motion to reconsider is denied, however, as there is no

ruling for the court to reconsider.        See Local Rule 7.2(d)

(requiring such a motion to “demonstrate that the order was

based on a manifest error of fact or law” (emphasis added)).

After oral argument, the court took Chase’s motion to dismiss

under advisement and has made no ruling since.          Further, even if

the court had ruled on the motion, “[a] motion for

reconsideration ... does not allow a party to introduce new

evidence or advance arguments that could and should have been

presented to the district court prior to the [decision].”              Marks

3 Zet–Ernst Marks GmBh & Co. KG v. Presstek, Inc., 455 F.3d 7,

15 (1st Cir. 2006).

      The motion to dismiss therefore remains under advisement.


      SO ORDERED.



                                   Joseph N. Laplante
                                   United States District Judge


Dated: May 13, 2019

cc:   Nicholas G. Kline, Esq.
      Michael Strauss, Esq.
      W. Daniel Deane, Esq.
      Jordan Gardner Mattson, Esq.
      Lawrence J. Bartel, Esq.
      Brady J. Hermann, Esq.
      Edmond J. Ford, Esq.
      Ryan M. Borden, Esq.
      Charles R. Powell, III, Esq.
      Thomas B.S. Quarles, Jr., Esq.


                                     2
